PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/214,325
Filing Date: 10 Dec 2018
Appellant(s): Skrjanc et al.



__________________
Mark E. Bandy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/22/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/20/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5657505 to Gallagher et al in view of U.S. Patent No. 9482254 to Lai.
Gallagher discloses:
(Claim 27) An adjustable clutch assembly (Fig. 5) comprising: a cylindrical sleeve (144) defining a hollow interior aligned with a longitudinal axis, wherein at least a portion of the hollow interior of the sleeve includes a circumferential surface defining a threaded region; a plurality of positionable clutch members (170, Fig. 4C, there are three clutch members 170) comprising at least one clutch member defining a first engagement face (inner diameter of 170) and an associated first ramp region (172), and at least one other clutch member (170) defining a second engagement face (inner diameter of 170) and an associated second ramp region (172), wherein the first and second engagement faces are spaced apart; a clutch cone (136) defining a cone face (156) oriented to operatively engage one of the first and second ramp regions, for positioning one of the clutch members toward the other one of the clutch members (See bottom half of Fig. 5); a cylindrical adjustment member (140) defining a hollow interior aligned with the longitudinal axis, wherein an external circumferential surface portion of the cylindrical adjustment member defines a threaded region (146) having threads mating with the threaded region of the cylindrical sleeve, wherein rotation of the cylindrical adjustment member in a first direction about the longitudinal axis (A) relative to the sleeve causes the cone face to be urged toward one of the first and second ramp regions (See bottom half of Fig. 5) for operatively positioning the first and second engagement faces of the clutch members together; and a locking mechanism (160) positionable between a free position at which the cylindrical adjustment member is rotatable about the longitudinal axis relative to the cylindrical sleeve and a locked position at which the cylindrical 
(Claim 29) wherein further rotation of the cylindrical adjustment member about the longitudinal axis in the first direction, causes the cone face to contact and slidingly engage the other of the first and second ramp regions for further positioning the first and second engagement faces of the clutch members closer together (See Fig. 5 bottom half).
(Claim 30) wherein further rotation of the adjustment member about the longitudinal axis in the first direction, causes the cone face to contact and slidingly engage both of the first and second ramp regions (See Fig. 5 bottom half) for causing the first and second engagement faces to be positioned to operatively contact a drain cleaning cable disposed therebetween (Abstract, contacts a drain cleaning snake).

Gallagher does not disclose:
(Claim 27) the locking mechanism being a locking clamp, wherein the locking clamp includes a circumferential member surrounding at least a portion of the cylindrical adjustment member, wherein the circumferential member defines a first end and a second end, and wherein the locking clamp further includes a lever mechanism operatively connected to the circumferential member for urging the first end and the second end together.
(Claim 28) 
(Claim 31) wherein the sleeve defines at least one circumferential slot through a portion of the sleeve.
(Claim 32) wherein the sleeve defines at least one axial slot intersecting the at least one circumferential slot.
(Claim 33) wherein the at least one circumferential slot extends along an arc ranging from about 90 degrees to 270 degrees.
Lai teaches:
(Claim 27) a locking clamp (Fig. 3 element 3) wherein the locking clamp includes a circumferential member (Fig. 3 element 31) surrounding at least a portion of the cylindrical adjustment member (Fig. 3 element 2), wherein the circumferential member defines a first end and a second end (Fig. 3 elements 311 and 312), and wherein the locking clamp further includes a lever mechanism (Fig. 3 element 33) operatively connected to the circumferential member for urging the first end and the second end together and causing the sleeve to frictionally engage the cylindrical adjustment member at a preselected axial position when the locking clamp is at the locked position.
(Claim 28) wherein the lever mechanism comprises an over-center lever (Fig. 3 element 33).
(Claim 31) a sleeve (Fig. 3 element 40) disposed between the adjustment shaft (Fig. 3 element 2) and the locking clamp, wherein the sleeve defines at least one circumferential slot (Fig. 3 element 44) through a portion of the sleeve..
(Claim 32) wherein the sleeve defines at least one axial slot (Fig. 3 element 42) intersecting the at least one circumferential slot.
(Claim 33) wherein the at least one circumferential slot extends along an arc ranging from about 90 degrees to 270 degrees (Fig. 5 element 44 falls within this range).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the circumferential base sleeve of Gallagher to have slots, as taught by Lai, in order for the sleeve to be more easily deformable to tighten and lock to the adjustment shaft.

(2) Response to Argument
Applicant argues that the rejection of claims 27-33 under 35 USC § 103 over US Patent 5,657,505 to Gallagher et al. (“Gallagher”) in view of US Patent 9,482,254 to Lai (“Lai”) is improper.
Regarding the 35 USC § 103 rejection based on a combination of US Patent 5,657,505 to Gallagher et al. (“Gallagher”) in view of US Patent 9,482,254 to Lai (“Lai”), applicant argues that the cylindrical sleeve 70 is not encased, or even partially encased, within a shroud, while Gallagher does. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the lack of encasement of the sleeve within a shroud) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, the combination of Gallagher and Lai still teach the claim limitations. Further, Gallagher shows in Fig. 3 and states in Col. 5 ln 31-35 that an opening can be made in the housing to accommodate a lever. The combination of Gallagher and Lai could easily conceive of an opening in the housing for a lever to lock and unlock the device.
Gallagher combined with Lai would clearly be significantly different, physically and spatially, from the structural features of Applicant claims, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Gallagher to have a locking clamp, as taught by Lai, replace the tightening screw as an easier alternative to lock the adjustment shaft. A clamp with a lever does not require any tools to engage and disengage which will allow for quicker locking and unlocking of the adjustment shaft. Further, it has been shown that substitutions of functionally equivalent locking mechanisms are not novel since a simple substitution of one known locking element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Regarding claim 28, applicant argues that element 33 of Lai is merely a “lever arm” and not an over-center lever. Applicant then provides a definition of an over-center lever as an assembly in which once placed in an over-center position, by moving the linkage past an over center position, the assembly 
Regarding claim 29, applicant states that no explanation as to why a person of ordinary skill in the art would have reached the claimed aspects from the “bottom half” of Gallagher’s Figure 5 and that no “additional showing” as to why and how prior art elements would have been combined is shown. Fig. 5 of Gallagher shows how operation of the cylindrical adjustment member would operate. The top half a maximum spacing relative to clutch actuating member 88 and the bottom half shows a minimum axial spacing. Essentially, the “bottom half” of Fig. 5 shows the claim limitation of how the rotation of the cylindrical adjustment member of Gallagher causes the one face to contact and slidingly engage the other of the first and second ramp regions for further positioning the first and second engagement faces of the clutch members closer together. Claim 29 is discussed prior to how Gallagher and Lai are combined. There is no need for “additional showing” as to why Gallagher and Lai are combined, as no 
Regarding claim 30, applicant states how Gallagher meets the claim limitation and then argues that The Office did not provide any explanation of how the cited prior art teaches these claimed aspects. As stated in the rejection above, Gallagher teaches this limitation. Claim 30 is discussed prior to how Gallagher and Lai are combined. There is no need for “additional showing” as to why Gallagher and Lai are combined, as no part of Lai is being combined to meet this specific claim limitation. Lai is combined with Gallagher to show that a lever mechanism can be used. Claim 30 does not require any feature relating to the lever mechanism, and therefore does not require any “additional showing” to meet the claim limitation.
Regarding claims 31-33, applicant argues that it is improper to equate Lai’s telescoping rod with the recited cylindrical sleeve. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is the combination of both Gallagher and Lai that teach the recited cylindrical sleeve. The teaching of slots in a sleeve of Lai can be applied to Gallagher to meet the claim limitation, as shown in the rejection above.






Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TIMOTHY HANNON/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        
Conferees:
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
/Terry Lee Melius/
RQAS – OPQA
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.